Citation Nr: 1827932	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-18 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and dysthymic disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

As the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board has consolidated and recharacterized the issue of service connection as it appears on the cover page of the instant decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

An August 2015 electronic mail message indicated that the Veteran did not want a Board hearing in connection with the current appeal.  Consequently, there are no outstanding hearing requests.  

The Veteran filed a claim of service connection for Parkinson's disease in March 2018.  See VA 21-526EZ.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  This duty to assist also includes providing a medical examination if necessary to determine the nature and etiology of the claimed disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded VA PTSD examinations in June 2012 and December 2012 by the same provider; however, the examiner found the Veteran did not meet the full criteria for PTSD as he found the Veteran's report of symptoms non-credible.  The examiner additionally found no evidence of another psychiatric disorder.  In a July 2012 addendum opinion, the same examiner indicated the Veteran had not been diagnosed with major depressive disorder at the time of examination in June 2012, but his depressive symptoms were part of his dysthymic disorder, which was found not to be related to service as the onset of symptoms was in the last five years and not attributed to anything specific.   

A June 2015 VA examiner indicated that a diagnosis of PTSD could  not be rendered without resorting to speculation as there was a discrepancy in the report of symptoms to treatment providers and examiners.  The examiner also indicated that the Veteran's clinical picture did not follow a "scientifically validated course for anxiety/trauma related symptoms."  The examiner indicated the Veteran had no other mental disorders. 

VA treatment records contain multiple diagnoses of PTSD, by various providers, and include additional diagnoses of major depressive disorder, dysthymic disorder, and depression.  In August 2013, a VA treatment provider noted the inconsistent report of symptom severity, but found that this history of inconsistencies pointed to a possible dissociation/dissociative disorder.  

The Veteran's service personnel records show the Veteran participated in the Vietnam Counteroffensive Phase II.  He was an ammunition supply specialist with the 606th Ordinance Company.  The Veteran consistently reported two stressors: (1) being in country less than a month, hearing an explosion, and seeing a soldier that had been blown in half after falling on a live grenade; and (2) witnessing a young Vietnamese girl who sold trinkets outside the ammunition dump blow herself up after warning soldiers to stay away.  

A June 2012 VA Memorandum found that the Veteran's unit participated in combat operations in Vietnam and that his statements were consistent with the circumstances and conditions of his service.  The RO then found that under the provisions of 38 U.S.C. §1154(b), the Veteran's stressors were verified.   

The Board finds that since a VA treatment provider has raised a question as to whether the Veteran suffers from a possible dissociative disorder, which may be causing his appearance of being non-credible, a new examination is necessary to determine whether the Veteran currently has PTSD and if so, whether it is related to verified stressors.  Similarly, the record contains repeated diagnoses of major depressive disorder, dysthymic disorder, and depression.  A new opinion is necessary to determine the etiology of any currently diagnosed acquired psychiatric disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).   The examiner is asked to address the specific questions set forth in the numbered paragraphs below.

Updated VA treatment records dated from July 2015 to the present must also be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of updated VA treatment records of the Veteran dated from July 2015 to the present.  All requests for records and their responses must be associated with the claims folder.

2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine the nature and etiology of the claimed acquired psychiatric disorder, to include PTSD, depression, and dysthymic disorder with a new examiner who has not previously examined the Veteran.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The RO must specify for the examiner that an in-service stressor has been conceded as the Veteran's unit participated in combat operations in Vietnam.  See June 2012 VA Memo.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should then respond to the following: is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's corroborated stressors during service?

If a diagnosis of PTSD is not warranted, is it at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disorder other than PTSD, to include, but not limited to, depression, dysthymic disorder, and/or a dissociative disorder, is causally related to the Veteran's active military service, including corroborated stressors. 

In answering this question, the examiner must review and discuss the June 2012, July 2012, December 2012 and June 2015 VA examiner's opinions.  Specifically, the examiner must explain why the examiner agrees or disagrees with the findings.  The examiner must also address the August 2013 VA treatment note indicating that the inconsistent report of symptom severity pointed to a possible dissociation/dissociative disorder.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action, the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





